Case 5:19-cv-00329-JD Document 85-1 Filed 02/17/20 Page 1 of 4

Exhibit 1
Case 5:19-cv-00329-JD Document 85-1 Filed 02/17/20 Page 2 of 4

ALLEN LIPPOLDT
GODFREY vs CSAA

December 30, 2019
1-4

 

 

 

 

 

 

Page 1 Page 3
1 IN THE UNITED STATES DISTRICT COURT 1 CONTENTS
2 FOR THE WESTERN DISTRICT OF OKLAHOMA 2 PAGE
3 RUSS GODFREY, and NATALIE . .
GODFREY, ) 3 Stipulations. . .. 2... 1. 1 ee ee 4
4 ) 4 Direct Examination by Mr. Robertson... . 5
Plaintiffs, ) 5 Cross Examination by Mr. Givens . 2... uu 4 75
5 )
_vs- ) No. 5:19-cv-329G 6 Redirect Examination by Mr. Robertson... . 88
6 ) 7  Jurat . 2... we ee ee ee 30
CSAA FIRE & CASUALTY } 8 Correction Sheet... .. 1. 1 1 1 ee we 91
7 INSURANCE, ) wei
) 9 Reporter's Certificate. ....... 6 « * 92
8 Defendant. ) 10
9 11 DEFENDANT'S INDEX OF EXHIBITS
10
a1 12 Exhibit Number 1 Notice of Deposition. ..... 7
VIDEOTAPED DEPOSITION OF 13 Exhibit Number 2 Letter to Mark Engel. .... . 32
12 14 Exhibit Number 3 Insurance Claim. ....... 50
13 A oe 7 7
i LLEN LIPPOLDT 15 Exhibit Number 4 Ultimate Roofing Damage Report. 52
TAKEN ON BEHALF OF THE DEFENDANT 16 Exhibit Number 5 Supplemental Report ..... . 52
15 17 Exhibit Number 6 Ultimate Roofing Damage Report. 52
ae EN] OKLAHOMASEEIYG (OKLABOME 18 Exhibit Number 7 Photos of the Damage. .... . 63
17
On DECEMBER 30, 2019 it?
18 20
19 9:00 a.m. 21
20
21 REPORTED BY: KASEY D. EGELSTON, CSR 2
22 23
a 24
24
25 25
Page 2 Page 4
1 APPEARANCES 1 STIPULATIONS
2 FOR THE PLAINTIFFS: 2
3 KEITH F. GIVENS a ; 4 4 4
Attorney at Law 3 It is hereby stipulated and agreed by an
4 MANSELL, ENGEL & COLE 4 between the parties hereto, through their respective
204 North Robinson Avenue, 21st Floor 5 attorneys, that the videotaped deposition of ALLEN
iS h Lb -
Okla oma Ge ontebome gates; 205 6 LIPPOLDT may be taken on behalf of the Defendant on
kgivensemeclaw.net
6 7 December 30, 2019, in Oklahoma City, Oklahoma, by
FOR THE DEFENDANT: 8 Kasey D. Egelston, Certified Shorthand Reporter
7 9 within and for the State of Oklahoma, pursuant to
BRUCE ROBERTSON aon
10 the Federal Rules of Civil Agreement.
8 Attorney at Law
RYAN, WHALEY i
9 400 North Walnut 12 Tee cece Te
Oklahoma City, Oklahoma 73104 13
10 brobertson@ryanwhaley.com
11 ALSO PRESENT: =
12 Bruce Rodgers, Videographer 15
13 16
14
17
15
16 18
17 19
3 20
19
21
20
21 22
22 23
23 24
24
25 25
Z 2 DEPOSITION SOLUTIONS EsquireSolutions.com
Case 5:19-cv-00329-JD Document 85-1 Filed 02/17/20 Page 3 of 4

ALLEN LIPPOLDT
GODFREY vs CSAA

December 30, 2019
13-16

 

1
2
3
4
5
6
7
8
9

10

Page 13
with these contractors?

A_ | don't get satisfaction out of long,
drawn-out processes.

Q_ Explain that for me, if you would.

A Just personally, | like to set expectations
and follow through with the expectations with
customers. And there's too many moving parts, too
many uncontrollable variables for me to really enjoy
working with so many different people on a single
job, so.

Page 15
Q. Okay. Prior to June of 2019, when you

4
2 opened your handyman business at Doolippoldt

3 Construction, how were you employed?

4 A_ | was consulting full time for Ultimate

5 Roofing Construction up until, | think, February of
6 2019. Then with Yellow Footprints Construction --
7 and | did not mention them earlier.

8 Q_ Who is that? Yellow Foot?

9 A_ Yellow Footprints Construction.

10 Q Where does that name come from? Is it like

 

 

11 Q_ So you like to handle it yourself and get 11 alast name?

12 itdone? 12 A They're military guys.

13 A Yeah. If | talk with a customer, | want 13 Q_ I'm sorry?

14 what said to happen. 14 A Yellow Footprints?

15 Q_ Okay. 15. Q Uh-huh.

16 A There's too many moving parts. Too many 16 A They're all military guys.

17 things that are out of my control. I'm not -- I'm 17 Q Okay. So that was another company you

18 not, like, a controlling person, | just like to 18 were --

19 stand by my word and have satisfaction at the end of | 19 A Consulting with.

20 every day. 20 Q Uh-huh. Who was your contact?

21 Q_ Is Hunan, is that H-u-n-a-n? 21 A Dusty Smith, who was also at Ultimate

22 A_ | can look it up. 22 Roofing Construction. And Brandon Crow. They both

23 Q_ Oh, that's all right. 23 left Ultimate Roofing Construction and started

24 A | believe it's H-u-a-n (sic) -- 24 Yellow Footprints.

25 Q Okay. Who did you work with at Hunan? Who | 25 Q_ How long did you consult with Ultimate?
Page 14 Page 16

1 is your main person of contact? 1 You said you ceased in 2 of 2019?

2 A Juan. It's been a couple of months. | can 2 A_ | think --

3 look him up if you would like? 3 Q_ When did you begin with them? How about

4 Q Sure. Do you remember the name of the 4 that.

5 person that you -- while you're doing that, that you 5 A_ That's what I'm trying to figure out. |

6 consulted with or who your main contact was with GD? | 6 want to say April 2017.

7 A Itwas Jim Brady. 7 Q_ So about April of 2017 until February of

8 Q Grady? 8 2019 you worked consulting?

9 A Brady. Nv) A Consulting.

10 Q Brady? 10 Q Were you ever an employee of Ultimate?

11 A Yes. 11 A No.

42 Q_ Who were your main people of contact at 12 Q_ Did you have a contract with them?

13 Ultimate Roofing? 13 A No.

14 A Bobby Smith, Dusty Smith, Brandon Crow. 14 Q_ Just a verbal agreement?

15 I'm trying to find an invoice. 15 A Yeah. | got base -- a base pay.

16 Q That's all right. Don't worry about it. 16 Q_ Okay.

17 So did anything in particular happen that caused you | 17 A And then actual money for any work |

18 to decide to get out of the business of consulting 18 actually did.

19 with general contractors? 19 Q What was your base pay with Ultimate?

20 A My handyman business was going really well. |20 A | think it was $1,300 every -- $2,600 a

21 Q_ Okay. 21 month.

22 A And|started to feel like any other 22 Q Okay. And then you would receive a

23 consulting -- anything outside of that was not worth 23 percentage of the work that you did?

24 itany more. Just distracting and made it to where 24 A Yeah. Based off of estimating.

25 | couldn't manage my schedule. 25 Q Was it a percentage?

 

 

 

@ ESQUIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
EsquireSolutions.com
Case 5:19-cv-00329-JD Document 85-1 Filed 02/17/20 Page 4 of 4

ALLEN LIPPOLDT

December 30, 2019

 

 

 

 

 

 

GODFREY vs CSAA 29-32
Page 29 Page 31
1 Q_ Okay. So what precipitated or what 1 Q_ Atthe end? Is that what you said?
2 resulted in you and Brandon and Dusty deciding to | 2. A Yeah. They had good intentions. | think
3 leave in February of 2019? 3 they mismanaged money. But like | said earlier, if
4 A They said they were out of money and they 4 | talk to somebody, | follow through. And this
5 wouldn't even be able to pay us what they owed. 5 customer was a referral that | -- my last
6 Q_ Do they owe you money now? 6 communications with Bobby Smith were to reach out to
7 A Yeah. 7 this customer.
8 Q_ How much do they owe you now? 8 Q_ Did you get the customer back?
9 A Accouple of thousand. 9 A Yeah. | personally did the work for them.
10 Q_ What's Bobby Smith doing now? 10 Q_ Does your wife refer you quite a bit of
11 A Huh? 11 work through her real estate business?
12 Q_ What's Bobby Smith doing now? 12 A Some. You know, since I've known her for
13 A_ [have no idea. 13. -- been married to her for nine years, lived with
14 Q_ In February of 2019, the last time you 14 her for 10-plus, | can't help that | know 100
15 spoke to him? 15 realtors and they all call me.
16 A No. | talked to him once. 16 Q Mywife is a realtor and | understand how
17 Q Trying to get paid? 17 that -- you know, obviously repairs being made to
18 A No. When there's no money, there's no 18 homes that are being sold or that kind of thing.
19 money. 19 A He's going through it too. (Indicating.)
20 Q_ Right. 20 Q Dowhat?
21 A | don't expect to ever receive that. There 21 A_ He's going through inspections and his
22 was a customer that | had referred to them that | 22 repairs and TRRs. (Indicating.)
23 did not want to get -- leave them in their hands and| 23. Q Have you met Mr. Givens before today?
24 | requested that | could get that customer taken 24. A No.
25 care of in a different way. And | didn't want -- 25 MR. GIVENS: He's just referring to
Page 30 Page 32
1 since they had the contract, | didn't want to not 1 small talk --
2 talk to the owner of the company that had a contract 2 MR. ROBERTSON: That's what | figured.
3 with the customer before seeing if | could get them 3 MR. GIVENS: -- before the depo
4 taken care of. 4 started.
5 Q Okay. So-- 5 @Q (By Mr. Robertson) Do you recall
6 A And that was the last time. 6 personally doing any work at the Godfrey home?
7 Q Were you getting reports that your customer 7 A_ | was at the house, but | never did any
8 wasn't getting taken care of? 8 work.
9 A They had made deposits to the company and 9 Q_ Okay.
10 no work had been performed. 10 A Any repairs.
11 Q_ Idid a little bit of research on Ultimate. 11 Q_ 'llhand you what | marked as Defendant's
12 Have you seen quite a few complaints of that nature? | 12 Exhibit 2. Take a look at that for me, if you
13. A_ I know there's a lot of complaints. 13 would. When you're ready, let me know.
14 Q About taking money and not paying (sic)? 14 (Defendant's Exhibit Number 2 was
15 <A Yeah. 15 marked for identification purposes and
16 Q And not doing the work; right? 16 made a part of the record.)
17 A They haven't. 17 THE WITNESS: This looks like --
18 Q_ With Ultimate; right? 18 familiar.
19 A Yeah. 19 (By Mr. Robertson) It looks what?
20 Q_ Is that one of the reasons you decided to 20 A_ It looks kind of familiar.
21. goon and do your own business? 21 Q_ I'msorry, it looks what?
22 A Yeah. Because that's -- 22 A Familiar.
23 Q Because you couldn't trust Ultimate, could 23 Q_ Oh, yeah. Well, if you'll look on the
24 you? 24 second page, it says Allen Lippoldt.
25 A Yeah, at the end. 25 A It says Allen on the first page too, and
ZB E SQUI RE 800.211.DEPO (3376)
DEPosiTigN KOLUTIONS EsquireSolutions.com
